11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Charles Boyce Harden
            Appellant
Vs.                  No. 11-05-00158-CV -- Appeal from Brown County
State of Texas et al
            Appellees
 
            On January 31, 2005, the trial court signed the order dismissing Charles Boyce Harden’s
claims.  A motion for new trial was not filed.  In order to perfect an appeal, a notice of appeal was
due to be filed within 30 days of the date the order was signed.  TEX.R.APP.P. 25.1 & 26.1.  Harden
filed a pro se notice of appeal on May 2, 2005, 91 days after the date the judgment was signed.  We
dismiss the appeal for want of jurisdiction.
            The clerk of this court has written the parties informing them that the notice of appeal
appears to be untimely and requesting that Harden respond showing grounds for continuing the
appeal.  Harden has responded by filing a motion to stand.
            In his motion, Harden states that he did not have the name and address of the correct Court
of Appeals, that he had previously mailed two notices of appeal to the wrong courts, and that his 
federal penitentiary unit had been under lockdown for 11 days.  Letters attached to his motion reflect
that Harden attempted to file notices of appeal in April of 2005.  Pursuant to Rule 26.1, the notice
of appeal was due to be filed on or before March 3, 2005.  This court does not have authority to
entertain the appeal.
            The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
June 9, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.